Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December June 22, 2022 has been entered. Claims 1, 5-12 remain pending in the application. 

Claim Objections
Claim 9 is objected to because of the following informalities:  on line 6, the limitation, “the server identifies a an arrival time of the vehicle” is grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200269877A1 to Mortazavi et al. (hereinafter, Mortazavi) in view of US20190277962A1 to Ingram et al. (hereinafter, Ingram).
	Regarding claim 1, Mortazavi discloses: a control device for a vehicle, the vehicle performing autonomous traveling {Mortazavi, paragraph [0001]: this application relates to solution path overlay interfaces for autonomous vehicle operation},
the control device comprising: a signal information acquisition unit that: sends a current position, movement direction, speed, and a traveling route of the vehicle to a server; acquires signal information about a plurality of forward traffic lights on the traveling route of the vehicle, from the server having signal information about the plurality of traffic lights provided at a plurality of intersections {Mortazavi, abstract: the method includes receiving a solution path indicating a route and one or more stop points. The method includes transmitting the route to the vehicle including a respective geolocation of each of the one or more stop points [implies future signal information about a plurality of forward traffic lights]. The vehicle receives the route and begins traversing the transportation network based on the solution path / paragraph [0004]: the vehicle data includes a vehicle location [position] of the vehicle and a vehicle direction [movement direction] of the vehicle, and the external data includes respective locations of one or more external objects that area proximate to the vehicle / paragraph [0162]: the vehicle control system may determine a geolocation of the vehicle, a speed of the vehicle, a direction of the vehicle, or any other suitable data / paragraph [0068]: The controller apparatus 2410 may exchange (send or receive) state data with vehicles [because location and speed data are exchanged between the vehicle and the server, arrival time at particular location (at the forward traffic light) can be calculated], external objects, or computing devices such as the vehicle 2100, the external object 2110, or a server computing device 2500, via a wireless communication link such as the wireless communication link 2380 or a wired communication link such as the wired communication link 2390 / paragraph [0046]: the system includes receiving [acquires signal information] vehicle data and external data associated with a vehicle, from a remote data source (remote vehicle monitoring server) through a communication system in the vehicle / paragraph [0125]: determining the identities of the external objects as vehicles, traffic light signals, including an indication of the traffic light state, traffic signage / paragraph [0126]: the determination of the identities of the external objects can be based on different types of data including data originating from a subset of the external objects relating to the respective external objects (e.g., external objects, such as other vehicles, sending data relating to their respective identities); data originating from a subset of the external objects relating to other external objects (e.g., external objects, such as traffic signal cameras, sending data relating to the identities of other external objects); and data relating to the state of the external objects, originating from a remote data source that does not include the external objects (e.g., satellite imagery or traffic control center data related to the external objects) / paragraph [0004]: the method includes generating, by the solution path overlay system, an environment representation of an area of the transportation network proximate to the vehicle location based on the vehicle data and the external data [proximate means forward because vehicle drives forward, external data includes traffic light] , the solution path indicates a route for the vehicle [traveling route of the vehicle] along the transportation network. The solution path includes one or more stop points over which the vehicle is to traverse [it is implied that the stop points include a plurality of traffic lights provided at a plurality of intersections]}.
Mortazavi does not explicitly disclose: the server acquires a schedule of the plurality of traffic lights and estimates future signal information about the plurality of traffic lights based on the schedule; and determines a lighting state of each of the plurality of forward traffic lights at an arrival time of the vehicle at each of the plurality of forward traffic lights based on the traveling route of the vehicle.
Ingram remedies this and teaches in paragraph [0064]: the information indicative of the operating context of the vehicle could include at least one of: traffic light state, traffic light schedule, sign state, received from an infrastructure source. It is noted that Ingram teaches traffic light schedule, and the rest of the limitation is taught by Mortazavi as explained above. 
 Mortazavi further discloses: a vehicle control unit that: resets the traveling route of the vehicle, so as to shorten the time before the vehicle arrives at the destination based on future signal information from the plurality of forward traffic lights {Mortazavi, fig. 1, paragraph [0062]: the vehicle 1000 includes a trajectory controller operable to obtain information [based on the signal information acquired] describing a current state of the vehicle 1000 and a route planned for the vehicle 1000, and, based on this information, to determine and optimize a trajectory for the vehicle 1000, the trajectory controller outputs signals operable to control the vehicle 1000 such that the vehicle 1000 follows the trajectory}. 
It is noted that determining and optimizing the vehicle trajectory based on signal information by Mortazavi implies shortening the time to the destination as a result of the optimization. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mortazavi to receive traffic light schedule from the infrastructure source of Ingram and estimate future signal information, and to incorporate the modification with the described invention of Mortazavi in order to consider traffic light schedule of multiple traffic lights in adjusting traffic route of the vehicle.
Regarding claim 5, which depends from claim 1, Mortazavi in view of Ingram further teaches: wherein the vehicle control unit controls a speed of the vehicle, based on the future signal information about the plurality of traffic lights {Mortazavi, abstract, paragraphs [0062], [0162]: the vehicle transmits a request for a solution path to a controller apparatus. The request may include vehicle data and external data [future signal information]. The vehicle control system may determine a speed (part of vehicle data) of the vehicle. The vehicle control system may transmit the request for the solution path, including the vehicle data and/or the external data to the controller apparatus / Ingram, paragraph [0064]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle control feature of Mortazavi with the described invention of Mortazavi in view of Ingram in order to control vehicle based on traffic signals. 
Regarding claim 6, which depends from claim 1, Mortazavi in view of Ingram further teaches: wherein: the signal information acquisition unit acquires future signal information about a plurality of traffic lights for each of which a distance from the vehicle is equal to or less than a predetermined value, from the server {Mortazavi, paragraphs [0062], [0162], [0103]: the vehicle data can be used to determine traffic conditions including the movement of external objects within a predetermined area [a distance from the vehicle is equal to or less than a predetermined value]. Based on the traffic conditions, a vehicle route associated with the destination can be determined and/or adjusted}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the predetermined area [distance] feature of Mortazavi with the described invention of Mortazavi in view of Ingram in order to consider localized area.
Regarding claim 9, Mortazavi discloses: an automatic driving system comprising: a server that acquires signal information about a plurality of forward traffic lights provided at a plurality of intersections; a signal information acquisition unit that sends a current position, movement direction, speed, and a traveling route of a vehicle to the server; the server identifies a an arrival time of the vehicle at each of the plurality of forward traffic lights based on the current position, the movement direction, and the speed of the vehicle {Mortazavi, fig. 1, abstract, paragraphs [0001], [0004], [0046], [0062], [0068] ,[0125], [0126], [0162]}.
Mortazavi does not explicitly disclose : the server sends, to the vehicle, the signal information about each of the plurality of forward traffic light at the arrival time of the vehicle at each of the plurality of forward traffic lights; the signal information acquisition unit acquires the signal information about each of the plurality of forward traffic lights at the arrival time of the vehicle at each of the plurality of forward traffic lights; the signal information determines a lighting state of each of the plurality of forward traffic lights at the arrival time of the vehicle at each of the plurality of forward traffic lights based on the signal information. 
Ingram remedies this and teaches in paragraph [0064]. 
Mortazavi further discloses: a vehicle control unit configured to: reset the traveling route of the vehicle, so as to shorten the time before the vehicle arrives at the destination based on future signal information from the plurality of forward traffic lights {Mortazavi, fig. 1, paragraph [0062]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mortazavi to receive traffic light schedule from the infrastructure source of Ingram and estimate future signal information, and to incorporate the modification with the described invention of Mortazavi in order to consider traffic light schedule of multiple traffic lights in adjusting traffic route of the vehicle.
Regarding claim 10, which depends from claim 9, Mortazavi in view of Ingram further teaches: wherein the server acquires the signal information about the plurality of traffic lights, from a traffic control center that generates control information about traffic lights {Mortazavi, paragraph [0126]:  the determination of the identities of the external objects can be based on a traffic control center data related to the external objects}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic control center of Mortazavi with the described invention of Mortazavi in view of Ingram in order to utilize the traffic control center as data source.
Regarding claim 11, which depends from claim 9, Mortazavi in view of Ingram further teaches: wherein the server acquires the signal information about the plurality of traffic lights, from traffic light images that are generated by cameras {Mortazavi, paragraph [0083]: characteristics of objects can be based on the actual appearance of the objects that can be obtained or received from traffic signal camera images}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic signal camera image of Mortazavi with the described invention of Mortazavi in view of Ingram in order to utilize the images in controlling a vehicle.
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi in view of Ingram and in further view of US20200294401A1 to Kerecsen.
	Regarding claim 7, which depends from claim 1, Mortazavi discloses the signal information acquisition unit and the server but does not teach a roadside unit. Kerecsen remedies this and teaches in paragraph [0086]: the vehicular communication system is used so that vehicles may communicate and exchange information with roadside units, may allow sharing traffic information [information about a traffic light is implied]. Thus, Mortazavi in view of Kerecsen teaches the limitation of claim 7: wherein: the signal information acquisition unit acquires signal information about a traffic light from a roadside unit by road-vehicle communication; and when the signal information acquisition unit fails to acquire the signal information from the roadside unit, the vehicle control unit controls the vehicle, based on the signal information acquired from the server by the signal information acquisition unit.
	It is noted that it is in the knowledge generally available to one of ordinary skill in the art that if depending on one (roadside unit) of the data source fails, the control may depend upon the other data source (server). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the roadside unit of Kerecsen with the described invention of Mortazavi in view of Ingram in order to add a roadside unit as a source for traffic light information.
	Regarding claim 8, which depends from claim 1, Mortazavi in view of Kerecsen similarly teaches: wherein: the signal information acquisition unit acquires signal information about a traffic light from a roadside unit by road-vehicle communication; and when the signal information acquisition unit fails to acquire the signal information from the server, the vehicle control unit controls the vehicle, based on the signal information acquired from the roadside unit by the signal information acquisition unit.
	It is noted that it is in the knowledge generally available to one of ordinary skill in the art that if depending on one (server) of the data source fails, the control may depend upon the other data source (roadside unit). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the roadside unit of Kerecsen with the described invention of Mortazavi in view of Ingram in order to add a roadside unit as a source for traffic light information.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi in view of Ingram and in further view of US 20110153119 A1 to Lee et al. (hereinafter, Lee).
Regarding claim 12, which depends from claim 9, Mortazavi does not disclose the limitation: wherein the server acquires the signal information about the plurality of traffic lights, from controllers or lighting state detectors, each of the controllers controlling a lighting state of the traffic light, each of the lighting state detectors detecting the lighting state of the traffic light from a signal line between the traffic light and the controller. Lee remedies this and teaches in paragraphs [0055], [0058]: the traffic light information extracting unit 110 [lighting state detector] generates a cycle signal by extracting the cycle component of the traffic lights from the stop signal, go signal, and left turn signal components [from signal line is implied], the transmission processing unit 120 processes and transmits the extracted signals through the transmitting unit 130 / the transmitter may be installed in the traffic light control system 105[controller] shown in FIG. 1. The transmitter is installed after signal lines of the traffic lights are separated and interfaced. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the traffic light control system and the traffic light information extracting unit of Lee with the described invention of Mortazavi in view of Ingram in order to add source of identifying traffic light data. 
Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive. Applicant argued that neither Mortazavi nor Ingram, either alone or in combination, teach ort suggest resets the traveling route of the vehicle, so as to shorten the time before the vehicle arrives at the destination based on future signal information from the plurality of forward traffic lights, as recited in amended independent claim 1, and similarly recited in amended independent claim 9.
Examiner respectfully disagree. It is noted that determining and optimizing the vehicle trajectory based on signal information by Mortazavi implies shortening the time to the destination as a result of the optimization. Traffic signal waiting time is a considerable factor in driving time. Optimizing based on multiple signal light status information at the arrival time at each traffic signal will produce shortened arrival time compared to no optimization. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        

/SZE-HON KONG/Primary Examiner, Art Unit 3661